FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21306 Franklin Mutual Recovery Fund (Exact name of registrant as specified in charter) 101 John F. Kennedy Parkway, Short Hills, NJ 07078-2705 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (210) 912-2100 Date of fiscal year end: 03/31 Date of reporting period: 12/31/10 Item 1. Schedule of Investments. Franklin Mutual Recovery Fund Statement of Investments, December 31, 2010 (unaudited) Quarterly Statement of Investments See Notes to Statement of Investments. . Notes to Statement of Investments (unaudited) 1. . ORGANIZATION The Franklin Mutual Recovery Fund (Fund) is registered under the Investment Company Act of 1940, as amended, as a closed-end, continuously offered investment company. . 2. . FINANCIAL INSTRUMENT VALUATION The Fund values its investments in securities and other assets and liabilities carried at fair value daily. . Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. . Under procedures approved by the Funds Board of Trustees, the Fund may utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. . Equity securities and derivative financial instruments (derivatives) listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. . Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded, or the NYSE, whichever is earlier. . The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the close of the NYSE on the day that the value of the security is determined. . Over-the-counter - securities are valued within the range of the most recent quoted bid and ask prices. . Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. . Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. . Debt securities generally trade in the over-the-counter - market rather than on a securities exchange. . The Fund's pricing services use multiple valuation techniques to determine fair value. . In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. . In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. . Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at the close of the NYSE on the date that the values of the foreign debt securities are determined. . Certain derivatives trade in the over-the-counter - market. . The Funds pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. . The Funds net benefit or obligation under the derivative contract, as measured by the fair market value of the contract, is included in net assets. . The Fund has procedures to determine the fair value of securities and other financial instruments for which market prices are not readily available or which may not be reliably priced. . Under these procedures, the Fund primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. . The Fund may also use an income-based valuation approach in which the anticipated future cash flows of the investment are discounted to calculate fair value. . Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. . Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. . The following is a summary of the inputs used as of December 31, 2010, in valuing the Funds assets and liabilities carried at fair value: a Includes common stocks as well as other equity investments. . b Includes securities determined to have no value at December 31, 2010. . c For detailed industry descriptions, see the accompanying Statement of Investments. . Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no significant changes in the Registrant’s internal controls or in other factors that could significantly affect the internal controls subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Matthew T. Hinkle,
